Sheldon, J.
There was evidence in this case that the plaintiff was a holder in due course. The defendant, however, had the right to show that the note originally given had been obtained from her by fraud of the payee and that her giving of the note sued on in renewal of the original and the succeeding notes had been done under the influence of the same fraud. If this was shown the burden would be upon the plaintiff to prove that it had acquired title to the note in due course, that is, to prove among other things, not only that it had taken the note in good faith and for value, but also that it had no notice of any defect in the title of the person *434negotiating it. R. L. c. 73, §§ 69, 72, 76. Savage v. Goldsmith, 181 Mass. 420. Demelman v. Brazier, 198 Mass. 458, 464.
The burden was of course upon the defendant to show the fraud upon which she relied; but in order to do this she could show exactly what the dealings had been between her and the payee, or Waldron, the payee’s agent, which led to her giving the note and the renewals thereof. So far as these dealings consisted of letters between Waldron and herself, she could put these letters in evidence, not as tending to prove the truth of any narrative of past events therein contained, but as themselves constituting a part of the transaction to be examined and showing the influences under which she had acted. It was not necessary to prove that such letters had been brought home to the plaintiff or its agents; for they were not to operate as admissions of the plaintiff, but simply to make plain as far as they could the circumstances and the inducements under which she' gave the notes in question. It was in principle like the evidence admitted in Biddeford National Bank v. Hill, 102 Maine, 346. We do not need to follow the rule laid down in Sylvester v. Crapo, 15 Pick. 92; Fisher v. Leland, 4 Cush. 456; and Sears v. Moore, 171 Mass. 514.
The real difficulty is to see how the letter admitted in evidence tended to prove the fraud on which the defendant relied. But, if it had no such tendency, there was nothing in it to harm the plaintiff, and its admission was merely an immaterial error, which would not justify us in granting a new trial. Burns v. Jones, 211 Mass. 475. Moreover, the other evidence has not been reported, and we cannot say that this letter, when considered in connection with other testimony, may not have afforded material and perhaps convincing evidence that fraud had been practiced upon the defendant. It is for the plaintiff to show that this evidence ought not to have been admitted and that it was aggrieved by its admission. Parker v. Kellogg, 158 Mass. 90. That does not appear upon this record.
It may be of some importance that the case was submitted to the jury under instructions which were not excepted to, and must of course be presumed to have been correct and adequate. It must have been found therefore that the plaintiff was not a holder in due course.

Exceptions overruled.